Exhibit 10.3

Non-Employee Director Compensation Information

Sunesis Pharmaceuticals, Inc. has established the following annual compensation
for non-employee members of its board of directors as follows.

CASH COMPENSATION:

Board member: $40,000

In addition, each non-employee member of the board of directors is eligible to
receive:

Board Chair: $20,000

Audit Committee Chair: $20,000

Compensation Committee Chair: $15,000

Nominating and Corporate Governance Committee Chair: $7,500

Audit Committee member: $10,000

Compensation Committee member: $7,500

Nominating and Corporate Governance Committee member: $5,000

In addition, all non-employee directors are reimbursed for out-of-pocket
expenses incurred in attending board of directors and committee meetings.

EQUITY COMPENSATION:

Initial Grant—Number of options to purchase shares of common stock: 30,000

Annual Grant—Number of options to purchase shares of common stock: 20,000